DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-5, 8, 9, 11-18 and 21-23 are pending. Claims 11, 12, 17 and 18 are withdrawn. Claims 1-5, 8, 9, 13-16 and 21-23 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
 
Response to Arguments
Applicant’s amendments filed 5/11/2022 have overcome the previous 35 U.S.C. 112(b) and 112(d) rejections. However, a new 35 U.S.C. 112(b) rejection is presented with respect to the use of the term “such as” in claim 8.
Applicant's arguments filed 5/11/2022, as they relate to the prior art rejections, have been fully considered but they are not persuasive. The applicant argues that it is clear that the non-porous nature of the surface is essential to practicing the process of Dresser and that Dresser is only applicable to other thermoplastic or thermoset composite or compression-molded surfaces having minimal surface porosity. Therefore, as wood is a porous surface, the applicant argues that there would be no motivation to apply Dresser to a wood substrate.
However, the Examiner disagrees. Dresser specifically recites that the scope of the invention includes pressed wood products, such as particle board, which may have a textured surface by a die-cut procedure (column 3, lines 42-45). This type of particle board product would be porous. Therefore, the Examiner maintains that Dresser’s compositions and kit would be applicable to pressed wood products. 
The applicant also argues that Dresser would not be a good starting point when looking for a solution to the issues addressed by the present invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, in response to applicant's argument that Dresser would not have been a good starting point to address the issues applicant was concerned with, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to Dean, the applicant argues that Dean requires multilayer composite coatings including a photoinitiator and a long chain alkyl group containing ethylenically unsaturated compound. Applicant contends that Dean’s coatings are not accessible to artisans or smaller companies and that the siloxane is optional and only suggested for imparting nickel scrape resistance which is not a problem faced in the present invention. First, while applicant contends that the coatings are different they have not pointed to any component in the claim which is different than what is recited in the prior art. Furthermore, the particular features which applicant claims differentiates over Dean are not claimed. Therefore, the Examiner maintains that Dean is applicable prior art to the claimed invention. Additionally, with regards to the siloxane additive, the Examiner maintains that the benefit that it provides would be useful for any multilayer coating system and it would be obvious to include this additive to provide that added protection.
With regards to Brinkhuis, the applicant argues that Brinkhuis does not mention the technical problems described in the invention and the compositions are cured at a higher temperature than the present invention. However, as noted above, the curing temperature is not a feature that is claimed. Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 8, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 22 and 23 depend from claim 8 and are indefinite for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-5, 8, 9, 13-16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dresser (U.S. Pat. No. 6979475) in view of Dean et al. (WO 2007/130849) and Brinkhuis et al. (U.S. PGPUB No. 2018/0163083).

	Regarding claims 1-5, 8, 9, 13-16 and 21-23, Dresser teaches a kit (column 6, line 65) for treating pressed wood products (column 3, lines 41-43) comprising: a primer (which is also an insulating composition, see column 6, line 66); a paint (column 6, line 66) and a stain (column 6, line 66). Dresser fails to teach the primer/insulating composition having a composition as claimed in claims 1-5, 9, 13-16 and 21 and the paint being an RMA-based paint as claimed in claims 8, 9, 22 and 23.
	First, Dean teaches a toner (comparable to a primer, see claim 1) in combination with a stain (see claim 1) for application to substrates, such as pressed wood products (0059), wherein the toner comprises: a film-forming resin (abstract), which can be cellulose acetate butyrate (0025) in an amount of 0.25-15% by weight based on the total weight of the composition (0026, note that overlapping ranges are prima facie evidence of obviousness); a diluent (abstract), such as water or alcohol (0047) and a siloxane, such as aminopropyltrimethoxysilane (0054, and note that this meets the limitations of formula II), in an amount of 0.1-2% by weight based on the total composition (0026, 0046, 0057, and note that overlapping ranges are prima facie evidence of obviousness). Dean additionally teaches the inclusion of an amine as a colorant (0041), wherein the total amount of the amine as a colorant (1-6% by weight, see 0046) and the siloxane (0.1-2%, see above) is from 1.1-8% by weight (note that overlapping ranges are prima facie evidence of obviousness). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Dean’s toner for Dresser’s primer. One would have been motivated to make this modification as Dean teaches that the toner improves the adhesion of multi-layer composite coatings (0002).
	Second, Brinkhuis teaches an RMA-based crosslinkable paint (abstract) comprising: a component having at least two acidic protons in activated methylene or methyne groups (claim 1); a component having at least 2 unsaturated groups (claim 1); and a base (claim 1). Brinkhuis also teaches the paint comprising a component to regulate reactivity (0082) which has a pKa between 7-13 (0083) and can be a compound such as a succinimide (0084). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Brinkhuis’s RMA based paint composition for Dresser’s paint. One would have been motivated to make this modification as Brinkhuis teaches that the RMA based paint is easy to clean and low in dirt pickup (abstract).

Conclusion
	Claims 1-5, 8, 9, 11-18 and 21-23 are pending. 
Claims 11, 12, 17 and 18 are withdrawn. 
Claims 1-5, 8, 9, 13-16 and 21-23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
May 13, 2022Primary Examiner, Art Unit 1717